IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


FRANCES GRAVER, ADMINSTRATRIX          : No. 476 EAL 2014
OF THE ESTATE OF DAVID GRAVER,         :
DECEASED, AND FRANCES GRAVER,          : Petition for Allowance of Appeal from the
WIDOW IN HER OWN RIGHT,                : Order of the Superior Court
                                       :
                   Petitioner          :
                                       :
             v.                        :
                                       :
                                       :
FOSTER WHEELER CORPORATION             :
                                       :
                   Respondent          :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.